DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert W. Faris on 3/12/2021.
The application has been amended as follows: 

(Currently Amended) A method of presenting image information to a user of a portable device having a portable camera and a portable display, comprising:
enabling capture by thes of a printed object having indicia printed printed object so captured images of the printed object change in position and/or orientation;
using an that is defined to exclude at least one indicium on the captured images of the printed object, recognizing a pattern associated with the printed object s based on color and/or grey scale information in the area of recognition;
selecting a media item in response to the recognized pattern; and

superimposing the  displayed on the portable display, including moving the superimposed selected media item in response to changing position and/or orientation of the captured images of the printed object.

(Previously Presented) The method of claim 1 wherein the superimposing comprises using at least one of augmented reality, mixed reality and virtual reality.

(Currently Amended) The method of claim 1 wherein therecognizing comprises recognizing a two-dimensional or three-dimensional printed object with print on it.

(Cancel)


(Currently Amended) The method of claim 1 wherein the recognizing includes recognizing characters printed on the object.

(Previously Presented) The method of claim 5 wherein the object comprises a printed advertisement.
(Previously Presented) The method of claim 6 wherein the selected media item comprises a digital overlay that leads to specific action selected from the group consisting of providing specific information; a video, tutorial, or any kind of displayable content; or an option to buy.

(Currently Amended) The method of claim 1 wherein the superimposing is performed on a handheld display device

(Currently Amended) The method of claim 1 wherein the printed object comprises a product or service manual and the method further includes triggering of specific information that will allow a user to understand how a product works by providing technical drawings.

(Previously Presented) The method of claim 1 wherein the selected media 

(Currently Amended) A method of providing a message to a user of a portable device having a portable camera and a portable display, comprising:
using the to capture images of  so captured images of the billboard, package, object with print on its surface, flyer or other printed representation change in position and/or orientation;
 the captured images of the billboard, package, object with print on its surface, flyer or other printed representation on the portable display;

using an area of recognition defined to exclude at least one indicium within the captured images, recognizing the billboard, package, object with print on its surface, flyer, or other printed representation based on scale and/or color values within the area of recognition 
providing on the display an augmented reality, virtual reality or mixed reality overlayincluding moving the overlay on the display in response to changing position and/or orientation of the captured images of the billboard, package, object with print on its surface, flyer, or other printed representation to simulate the overlay adhering to the billboard, package, object with print on its surface, flyer, or other printed representation or being displayed from a display window on the billboard, package, object with print on its surface, flyer, or other printed representation.

(Cancel)


(New) A system for presenting image information to a user of a portable device having a portable camera and a portable display, comprising:
a portable camera that is freely movable relative to a printed object having indicia printed thereon so images of the printed object captured by the portable camera change in position and/or orientation,
a portable display, and
a processor in communication with the portable camera and the portable display, the processor being configured to perform operations including:
enabling capture by the portable camera of images of the printed object;
using an area of recognition that is defined to exclude at least one indicium on the captured images of the printed object, recognizing a pattern associated with the printed object from the captured images based on color and/or grey scale information in the area of recognition;
selecting a media item in response to the recognized pattern; and superimposing the selected media item onto the captured image or an image
derived therefrom displayed on the portable display, including moving the superimposed selected media item in response to changing position and/or orientation of the captured images of the printed object.


(Currently Amended) The system of claim 13 wherein the superimposing comprises using at least one of augmented reality, mixed reality and virtual reality.

(Currently Amended) The system of claim 13 wherein recognizing comprises recognizing a two-dimensional or three-dimensional printed object with print on it.

(Currently Amended) The system of claim 13

(Currently Amended) The system of claim 16

(Currently Amended) The system of claim 13 wherein the selected media item comprises a digital overlay that leads to specific action selected from the group consisting of providing specific information; a video, tutorial, or any kind of displayable content; or an option to buy.

(Currently Amended) The system of claim 13 wherein superimposing is performed on a handheld display device, a user’s retina or smart glasses.

(Currently Amended) The system of claim 13 wherein the item printed object comprises a product or service manual and the method further includes triggering of specific information that will allow a user to understand how a product works by providing technical drawings.

(Currently Amended) The system of claim 13 wherein the selected media item comprises a call button.


Reasons for Allowance

Claim 1-3, 5-11, 13-21 are allowed based on the amended claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 11, 13, the prior art of record, specifically MacIntosh teaches superimpose menu item on the captured image for providing user who using the data in the augmented environment, the prior art Krishnan teaches handling graphic item by recognizing the colored pattern in a predefined area on the printed document. However, none of the references either alone or in combination provides motivation to teach the specific limitations recited in the claims. In particular, the present invention discloses a particular way, i.e., Pattern recognize the excluded indicium portion of area based on 
Regarding dependent Claims 2-3, 5-10, 14-21, they are allowable due to their dependency to the independent Claims 1, 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YuJang Tswei/Primary Examiner, Art Unit 2619